Exhibit 10.70

 



NOTE MODIFICATION AGREEMENT

 

BY AND BETWEEN ALAN M. MECKLER

(“PAYEE”)

 

AND

 

MEDIABISTRO INC., MEDIABISTRO.COM SUBSIDIARY INC.

AND INSIDE NETWORK, INC.

(COLLECTIVELY, “MAKER”)

 

 

EFFECTIVE DATE: July 1, 2014

 

On or about November 15, 2013 (the “Note Date”), Maker executed a Second Amended
and Restated Promissory Note (“Note”) in favor of Payee. The Note was in the
original principal face amount of Eight Million Seven Hundred Ninety-Four
Thousand Six Hundred Four and 30/100 Dollars ($8,794,604.30), initially bearing
interest at 5.50% per annum with a stated final maturity date of September 1,
2043. The Note was amended by Note Modification Agreements dated April 25, 2014,
and May 19, 2014, by and between Maker and Payee. Payee has agreed to loan
additional amounts to Maker, and Maker and Payee desire to amend the Note to
reflect the new principal amount. Payee remains the owner and holder of the Note
and has agreed with Maker to modify certain provisions of the Note as set forth
herein.

 

Now, therefore, in consideration of these premises and the exchange of other
good and valuable consideration, the receipt of which is hereby acknowledged,
Payee and Maker agree to modify the Note as follows:

 

1. The outstanding principal amount evidenced by the Note as of the Effective
Date is Nine Million Six Hundred Ninety-Four Thousand Six Hundred Four and
30/100 Dollars ($9,694,604.30).

 

2. The Note is hereby further amended by replacing in its entirety Section 1(a)
of the Note with the following:

 

“Commencing as of July 1, 2014 on the outstanding principal amount of this Note,
interest initially shall accrue at the rate of 5.50% per annum (the “Initial
Rate”). Such Initial Rate will be subject to change as set forth in Section 1(c)
and Section 1(d) below. Interest shall be calculated for the actual number of
days elapsed on the basis of a 360 day year, including the first date of the
applicable period to, but not including, the date of repayment.”

 

3. By this Note Modification Agreement, all liens, security interests,
assignments, superior titles and priorities (collectively, “Liens”) securing the
Note are hereby ratified and confirmed by Maker as valid and subsisting and
continue to secure the Note as modified herein. Nothing in this Note
Modification Agreement shall in any manner impair, diminish or extinguish any of
the Liens or any covenant, condition, agreement or stipulation in the Note or
any pledge and/or security agreement, and the same except as herein modified
shall continue in full force and effect.

 

4. Except as hereby specifically amended, modified or supplemented, the Note is
hereby confirmed and ratified in all respects and remains in full force and
effect according to its respective terms. This Note Modification Agreement does
not constitute a novation of the Note. When executed by Payee and Maker, this
Agreement shall be attached to and become a part of the Note.

 

5. This Note Modification Agreement shall be binding upon and shall inure to the
benefit of the heirs, successors and assigns of the respective parties hereto.

 

NOTICE OF FINAL AGREEMENT.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN MAKER AND PAYEE
WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN MAKER
AND PAYEE. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN MAKER AND PAYEE WITH
RESPECT TO THE SUBJECT MATTER HEREOF.

 

[Signature Page Follows]

1

 

IN WITNESS WHEREOF, the undersigned have caused this Note Modification Agreement
to be executed under seal by Maker and Payee on this 1st day of July 2014.

 

Maker:

 

MEDIABISTRO INC.

 

 

By: /s/ Alan M. Meckler (SEAL)

Name: Alan M. Meckler

Title: CEO

 

 

MEDIABISTRO.COM SUBSIDIARY INC.

 

 

By: /s/ Alan M. Meckler (SEAL)

Name: Alan M. Meckler

Title: CEO

 

 

INSIDE NETWORK, INC.

 

 

By: /s/ Alan M. Meckler (SEAL)

Name: Alan M. Meckler

Title: CEO

 

 

Payee:

 

 

/s/ Alan M. Meckler (SEAL)

ALAN M. MECKLER

 

 



2

